DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/10/2022 has been entered.
Status of Rejections
All previous rejections are withdrawn in view of applicant’s amendments.
New grounds of rejection are necessitated by applicant’s amendments.
Claims 1-21 are pending and under consideration for this Office Action.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (U.S. Patent No. 5,660,699), hereinafter Saito, in view of He et al. (U.S. 2013/0062197), hereinafter He, and Hanson et al. (U.S. 2006/0226000), hereinafter Hanson.
Regarding claim 1, Saito teaches a workpiece holding jig for a workpiece having a plate shape (see e.g. Fig. 1, electroplating apparatus 1 holding substrate 10; Col. 5, lines 1-5), the workpiece being an object to be electroplated (see e.g. Col. 6, lines 60-63), the workpiece holding jig comprising a back panel (see e.g. Fig. 1, cathode base 2); and a frame body (see e.g. Fig. 1, clamper 3), wherein the workpiece is held between the back panel and the frame body (see e.g. Col. 5, lines 1-3), the frame body is configured to be attached to the pack panel to hold a peripheral portion of the workpiece between the frame body and the back panel (see e.g. Col. 5, lines 3-5), the frame body includes a main body having an annular shape (see e.g. Fig. 3, ringshaped clamper 3; Col. 5, lines 56-57), a contact member in electrical contact with the peripheral portion of the workpiece (see e.g. Figs. 1-2, contact ring C; Col. 4, line 66-Col. 6, line 1, and Col. 6, lines 31-32), the frame body is adapted to form a sealed space enclosed by the peripheral portion of the workpiece and surfaces of the back panel and main body in a state where the contact member is in contact with the peripheral portion of the workpiece (see e.g. Figs. 1-2, gap D enclosed by cathode base 2, clamper 3, and peripheral edge portion 10a of the substrate; Col. 5, lines 9-14), the back panel includes a raised portion that fits into a rear opening of the main body of the frame body (see e.g. Fig. 1, raised secondary base 22 fitting into opening of clamper 3; Col. 5, lines 26-29), and a recessed portion into which the workpiece is formed on an end surface of the raised portion (see e.g. Fig. 1, substrate 10 disposed inward of upstanding peripheral wall 22a; Col. 5, lines 36-38).
Saito does not teach a conductive member provided in an annular direction of the main body, the contact member being provided along the conductive member and electrically connected to the conductive member, and the conductive member having a wide and thick form to exhibit an approximately uniform resistance value at any point all over the conductive member. 
He teaches a wafer holding assembly for electroplating (see e.g. Abstract), which comprises contact member for establishing contact to a wafer periphery (see e.g. Fig. 3B, contact member 208), the contact member connected to a wide annular conductive bus bar provided in a frame body of the assembly (see e.g. Fig. 3B, annular distribution bus bar 214 shown wider than it is thick and provided in cup bottom 210 of cup assembly 200; Paragraph 0047, lines 12-13, and Paragraph 0051, lines 8-10), wherein the bus bar is substantially thick to allow for more uniform current distribution by minimizing voltage drop between the point where the bus bar contacts a power connector and any point where current exits through the contact member and into the wafer (see e.g. Paragraph 0051, lines 8-16). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the contact member of Saito to be electrically connected to a wide and thick annular conductive busbar as taught by He in order to provide uniform current distribution through the contact member to the wafer.
Saito in view of He, as combined above, does not teach a seal member provided continuously in an annular direction of the main body and located on an inner side of the main body, surfaces of the seal member defining part of the enclosed sealed space.
He further teaches an lipseal formed along a frame body of the holding assembly and located an inner side of the main body with respect to a contact member (see e.g. Fig. 3B, lipseal 212 with lip 212b provided inward of fingers 220 of contact member 208; Paragraph 0049, lines 24-25), the lipseal acting to protect the peripheral portion of the wafer which houses the contact from electrolyte (see e.g. Paragraph 0046, lines 4-7, and Paragraph 0047, lines 8-10). In combination with Saito, outward facing side of the lip would form part of the enclosure of the sealed space accommodating the peripheral part of the workpiece (see e.g. Saito Figs. 1-2, gap D enclosed by cathode base 2, clamper 3, and peripheral edge portion 10a of the substrate; Col. 5, lines 9-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the jig of Saito in view of He to comprise a lipseal provided annularly along the main body and inward of the contact member as taught by He to protect the peripheral portion of the wafer which houses the contact member from electrolyte.
	Saito in view of He does not explicitly teach the contact member being fixed to the conductive member by bolts from the back panel side in the frame body, but does teach the contact member being connected to the conductive member (see e.g. He Fig. 3B, contact member 208 connected to distribution bus bar 214; Paragraph 0051, lines 8-10).
Hanson teaches a workpiece holder (see e.g. Fig. 2, workpiece holder 100; Paragraph 0042, lines 1-3) comprising a contact ring and conductive coupling member electrically connected to and carrying the contact ring which are fixed together by bolts passed through the contact ring into the coupling member (see e.g. Fig. 3, contact ring 140 and coupling member 120 attached by bolts 126 which pass through the contact ring into bosses 124 of the coupling member; Paragraph 0044, lines 2-10). In combination with Saito in view of He, which teaches the contact member on a backside of the frame main body relative to the conductive member, this fixing would be from the backside of the main body (see e.g. He Fig. 3B, contact member 208 on back side relative to bus bar 214). 
KSR Rationale D states that “applying a known technique to a known device (method, or product) ready for improvement to yield predictable results” may be obvious.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the jig of Saito in view of He to comprise bolts passing through contact member into the conductive member, i.e. from a backside of the frame main body, as taught by Hanson as a known suitable means of connecting a contact ring and contact member that allows the contact ring to be fixed to and carried by the conductive member.
	Regarding claim 4, Saito in view of He and Hanson, as combined above, does not teach the contact member being a comb-shaped contact member including a plurality of contact terminals that have a leaf spring shape and are arranged side by side, the contact terminals being configured to come into electrical contact with the peripheral portion of the workpiece, instead only teaching the contact member being formed as a ring that comes into electrical contact with the peripheral portion of the workpiece (see e.g. Saito Figs. 1-2, contact ring C; Col. 4, line 66-Col. 6, line 1, and Col. 6, lines 31-32). 
He further teaches a comb-shaped contact member which comprises a continuous ring and a plurality of contact terminals that have a leaf spring shape and are arranged side by side (see e.g. He Fig. 2B, individual flexible contact fingers 220 attached along perimeter of continuous metal strip of contact member 208 and shown with a leaf spring shape similar to the leaf spring contacts shown in Figs. 5-6 of the instant specification; Paragraph 0049, lines 3-5, 8-10 and 18-20), the contact terminals being configured to come into electrical contact with the peripheral portion of the workpiece (see e.g. He Paragraph 0049, lines 1-3 and 8-10). These contact terminals are flexible, allowing them to be compressed and deflected along with the lipseal to form continual contact with the workpiece as the holder is closed and exerts pressure on it (see e.g. He Paragraph 0049, lines 18-36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ring-shaped contact member of Saito in view of He and Hanson to comprise leaf-shaped contact terminals which establish the electrical contact with the peripheral portion of the workpiece, the contact member thereby having a comb shape, as taught by He to provide the contact ring with flexible contact points with the workpiece that can be compressed and deflected along with the lipseal to form continual contact with the workpiece as the holder is closed and exerts pressure on it.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of He and Hanson, as applied to claim 1 above, and further in view of Burkhart et al. (U.S. 2004/0140203), hereinafter Burkhart.
Regarding claim 2, Saito in view of He and Hanson teaches all the elements of the jig of claim 1 as stated above. Saito in view of He and Hanson further teaches the back panel including a fluid inlet through which a fluid is injected into the sealed space (see e.g. Saito Figs 1-2, feed conduit 5; Col. 5, lines 9-12, 29-31 and 52-55). Saito in view of He and Hanson does not teach this fluid being a liquid, instead teaching it being a pressurized gas (see e.g. Saito Col. 5, lines 9-12).
	Burkhart teaches an apparatus for supporting a substrate in an electrochemical plating system (see e.g. Abstract) comprising a ring which includes a fluid inlet for introducing a pressurized fluid into a sealed volume comprising electrical contacts at the peripheral portion of the substrate (see e.g. Fig. 1, fluid conduit 135 introducing pressurized fluid to annular volume between seal 131 and seal 132 comprising contact pins 154; Paragraph 0021, lines 1-12, and Paragraph 0033, lines 31-36), the pressurized fluid minimizing pressure differential across the ring seal and thereby minimizing or reversing plating solution leakage past the seal (see e.g. Paragraph 0034, lines 16-25), similar to the function of the pressurized gas in Saito (see e.g. Saito Col. 6, lines 63-67). The pressurized fluid may comprise a liquid such as deionized water, an electrolyte solution, an oxide removal solution or other solutions which can enable performance of in situ edge bead or exclusion zone removal processes or allow for cleaning of the contacts (see e.g. Paragraph 0022, lines 1-11, and Paragraph 0033, lines 15-18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pressurized fluid of Saito in view of He and Hanson to comprise a liquid solution such as those taught by Burkhart in order to enable performance of in situ edge bead or exclusion zone removal processes or allow for cleaning of the contacts while maintaining the benefit of the fluid pressurized seal.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of He and Hanson, as applied to claim 4 above, and further in view of Keigler (U.S. Patent No. 6,540,899), hereinafter Keigler ‘899.
Regarding claim 5, Saito in view of He and Hanson teaches all the elements of the jig of claim 4 as stated above. Saito in view of He and Hanson further teaches the comb-shaped contact member being provided continuously on the main body (see e.g. He Paragraph 0049, lines 3-5).
Saito in view of He and Hanson does not explicitly teach the main body of the frame body having a rectangular shape, instead exemplifying a circular shape (see e.g. Saito Fig. 3, ringshaped clamper 3; Col. 5, lines 56-57), but does teach that the shape can be changed (see e.g. Saito Col. 17, lines 7-10).
Keigler ‘899 teaches an apparatus for fluid sealing and electrical contacting of a workpiece during electrodeposition (see e.g. Abstract) comprising a frame body which may be rectangular instead of circular, to allow for processing of rectangular workpieces (see e.g. Col. 4, lines 49-57).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the main body of the frame body of Saito in view of He and Hanson to be rectangular as taught by Keigler ‘899 to allow for processing of rectangular workpieces.
Claim(s) 6-9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of He and Hanson, as applied to claim 1 above, and further in view of Keigler et al. (U.S. Patent No. 7,727,366), hereinafter Keigler ‘366.
Regarding claim 6, Saito in view of He and Hanson teaches an electroplating apparatus including the workpiece holding jig, the electroplating apparatus being configured to hold the workpiece with the workpiece holding jig and electroplate the workpiece thus held (see e.g. Saito Col. 6, lines 26-27, 35-39 and 60-63), the electroplating apparatus comprising a plating solution for electroplating the workpiece (see e.g. Saito Col. 6, lines 60-63).
Saito in view of He and Hanson does not explicitly teach the electroplating apparatus comprising a plating bath configured to hold the plating solution; and a transfer mechanism configured to load and unload the workpiece holding jig holding the workpiece into and from the plating bath. Saito does however teach the application of the plating solution, configuring of the anode, etc. being selected from those known (see e.g. Col. 6, lines 23-25), as well as the jig being part of a larger processing apparatus (see e.g. Col. 4, lines 63-65, and Col. 17, lines 43-49).
Keigler ‘366 teaches an electrochemical deposition apparatus (see e.g. Abstract) which includes a plating bath containing a plating solution for electroplating a substrate held in a substrate holder (see e.g. Fig. 10, housing 200 containing fluid for fluid processing and accommodating workpiece holder 18; Col. 11, lines 57-63), and a transfer mechanism configured to load and unload a substrate holder holding the substrate into and out of the plating bath (see e.g. Fig. 1, transport system 26; Col. 5, lines 44-46), the apparatus also accommodating an anode (see e.g. Col. 11, lines 62-64). This processing apparatus is modular and customizable with minimal lost production time and can be optimized for specific fluid processes, which can lead to increased throughput (see e.g. Col. 6, lines 32-39).
KSR Rationale A states that “combining prior art elements according to known methods to yield predictable results” may be obvious.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the jig of Saito in view of He and Hanson to be utilized within the processing apparatus of Keigler ‘366 including a plating bath holding the plating solution and a transfer mechanism for loading and unloading the jig into and out of the plating bath as a known suitable processing apparatus configuration for electroplating which is modular and customizable with minimal lost production time and can be optimized for specific fluid processes to increase throughput.
Saito in view of He, Hanson and Keigler ‘366 does not teach the sealed space in the workpiece holding jig being filled with a liquid that contains no metal salt, instead teaching instead teaching it being a pressurized gas (see e.g. Saito Col. 5, lines 9-12).
Burkhart teaches an apparatus for supporting a substrate in an electrochemical plating system (see e.g. Abstract) comprising a ring which includes a fluid inlet for introducing a pressurized fluid into a sealed volume comprising electrical contacts at the peripheral portion of the substrate (see e.g. Fig. 1, fluid conduit 135 introducing pressurized fluid to annular volume between seal 131 and seal 132 comprising contact pins 154; Paragraph 0021, lines 1-12, and Paragraph 0033, lines 31-36), the pressurized fluid minimizing pressure differential across the ring seal and thereby minimizing or reversing plating solution leakage past the seal (see e.g. Paragraph 0034, lines 16-25), similar to the function of the pressurized gas in Saito (see e.g. Saito Col. 6, lines 63-67). The pressurized fluid may comprise a liquid such as deionized water, an electrolyte solution, an oxide removal solution or other solutions, which can enable performance of in situ edge bead or exclusion zone removal processes or allow for cleaning of the contacts (see e.g. Paragraph 0022, lines 1-11, and Paragraph 0033, lines 15-18), and is a non-plating solution, i.e. does not contain metal ions or salts, to prevent plating onto the electrical contacts (see e.g. Paragraph 0006, lines 15-19, and Paragraph 0033, lines 13-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pressurized fluid of Saito in view of He, Hanson and Keigler ‘366 to comprise a liquid solution not containing metal ions/salts such as those taught by Burkhart in order to prevent plating onto contacts and enable performance of in situ edge bead or exclusion zone removal processes or allow for cleaning of the contacts while maintaining the benefit of the fluid pressurized seal.
Regarding claim 7, Saito in view of He, Hanson, Keigler ‘366 and Burkhart teaches the liquid being pure water, and the pure water being deionized water (see e.g. Burkhart Paragraph 0022, lines 1-3).
Regarding claim 8, Saito in view of He, Hanson, Keigler ‘366 and Burkhart teaches the transfer mechanism including a vertical transfer mechanism configured to load and unload the workpiece holding jig into and from the plating bath in a vertical direction (see e.g. Keigler ‘366 Fig. 1; Col. 6, lines 50-51).
Regarding claim 9, Saito in view of He, Hanson, Keigler ‘366 and Burkhart teaches a plurality of plating baths being arranged side by side in a horizontal direction(see e.g. Keigler ‘366 Fig. 1, multiple modules 22; Col. 5, lines 40-42), and the vertical transfer mechanism being connected to a first conveying mechanism to convey the workpiece holding jig to a loading and unloading position with respect to each of the plating baths (see e.g. Keigler ‘366 Col. 5, lines 44-46).
Regarding claim 20, Saito in view of He and Hanson teaches all the elements of the jig of claim 1 as stated above. Saito in view of He and Hanson does not explicitly teach the frame body or the back panel including an air vent for venting air in the sealed space. Saito does however teach pressurized gas being provided to the sealed space by an inlet in the back panel (see e.g. Saito Col. 5, lines 9-12, 29-31 and 52-55).
Keigler ‘366 teaches a workpiece holder (see e.g. Abstract) comprising a sealed space enclosed by a peripheral portion of the workpiece and surfaces of front and back frames and sealing members of the holder (see e.g. Figs. 4 and 23, sealed space formed by the inner and outer sealing surfaces of ring 42 over groove 54 in body 38, the ring 42 and at least a portion of the workpiece 30 being disposed over the groove; Col. 9, lines 3-12, and Col. 19, lines 54-58), wherein a pressurized fluid is delivered through an inlet in the back frame to the sealed space to prevent fluid entry past a sealing barrier (see e.g. Keigler ‘366 Figs. 5 and 23, channel 368 as source of pressurizing fluid to sealed groove 54 in the body 38; Col. 19, line 60-Col. 20, line 2), and a vent is provided in the back frame to relieve any excessive pressure building up in the holder from the sealed space (see e.g. Keigler ‘366 Fig. 23, vent 372 in body 38 which relieves any pressure in recess 50; Col. 19, lines 60-61, and Col. 20, lines 3-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the jig of Saito in view of He and Hanson to comprise a vent in the back panel as taught by Keigler ‘366 to relieve any excessive pressure building up in the holding jig from the sealed space.
Claim(s) 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of He, Hanson, Keigler ‘366 and Burkhart, as applied to claims 8 and 9 above, and further in view of Keigler ‘899.
Regarding claims 10 and 16, Saito in view of He, Hanson, Keigler ‘366 and Burkhart teaches all the elements of the apparatus of claims 8 and 9 as stated above. Saito in view of He, Hanson, Keigler ‘366 and Burkhart further teaches the transfer mechanism being adapted to load and unload the workpiece holding jig holding the workpiece in an upright position into and from the plating bath (see e.g. Keigler ‘366 Fig. 1; Col. 6, lines 50-51). 
Saito in view of He, Hanson, Keigler ‘366 and Burkhart does not explicitly teach the main body of the frame body having a rectangular shape, instead exemplifying a circular shape (see e.g. Saito Fig. 3, ringshaped clamper 3; Col. 5, lines 56-57), but does teach that the shape can be changed (see e.g. Saito Col. 17, lines 7-10).
Keigler ‘899 teaches an apparatus for fluid sealing and electrical contacting of a workpiece during electrodeposition (see e.g. Abstract) comprising a frame body which may be rectangular instead of circular, to allow for processing of rectangular workpieces (see e.g. Col. 4, lines 49-57).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the main body of the frame body of Saito in view of He, Hanson, Keigler ‘366 and Burkhart to be rectangular as taught by Keigler ‘899 to allow for processing of rectangular workpieces.
Saito in view of He, Hanson, Keigler ‘366, Burkhart and Keigler ‘899, as combined above, does not explicitly teach the workpiece holding jig including a right guide bar extending along a right side of the main body and a left guide bar extending along a left side of the main body, and the plating bath including a right guide rail configured to guide the right guide bar and a left guide rail configured to guide the left guide bar.
Keigler ‘366 further teaches the workpiece holder including a right guide bar extending along a right side of the main body and a left guide bar extending along a left side of the main body (see e.g. Keigler ‘366 Fig. 5, guide strip 82 and similar guide strip on opposite side of holder 18’”; Col. 7, lines 14-17, and Col. 8, lines 55-56), and the plating bath including a right guide rail configured to guide the right guide bar and a left guide rail configured to guide the left guide bar (“guide grooves”, see e.g. Keigler ‘366 Col. 12, lines 9-13). These guide bars and rails allow for alignment of the workpiece holder within the plating module (see e.g. Keigler ‘366 Col. 7, lines 15-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the jig of Saito in view of He, Hanson, Keigler ‘366, Burkhart and Keigler ‘899 to include right and left guide bars corresponding to right and left guide rails in the plating bath as taught be Keigler ‘366 to align the workpiece holder within the plating module.
Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of He, Hanson, Keigler ‘366 and Burkhart, as applied to claim 6 above, further in view of Sudo (JP 2002327296, citation based on translation).
Regarding claim 11, Saito in view of He, Hanson, Keigler ‘366 and Burkhart teaches all the elements of the invention of claim 6 as stated above. Saito in view of He, Hanson, Keigler ‘366 and Burkhart not teach an ebb and flow bath being disposed adjacent to the plating bath. Keigler ‘366 does however teach that the processing modules can be used for different processes requiring “fluid flow and/or electric field control and use” (see e.g. Keigler ‘366 Col. 6, lines 3-10).
Sudo teaches a plating apparatus (see e.g. Title and Paragraph 0001) which comprises a treatment bath which is preceded and followed by tanks which fill and empty with the plating solution, i.e. ebb and flow portions, (see e.g. Fig. 2, treatment liquid transfers from the treatment tank shown at the center into the entrance and exit “path boxes” via communication pipes 11 and empties from the path boxes via drains 5 and 8; Paragraph 0013, lines 4-8). These gated off sections prevent disruption of the workpiece due to a large flow of the plating liquid when entering or leaving the treatment bath in a horizontal direction (see e.g. Paragraph 0003).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plating apparatus taught by Saito in view of He, Hanson, Keigler ‘366 and Burkhart to comprise the filling and emptying, i.e. ebb and flow, tanks taught by Sudo in order to prevent the workpiece from being disrupted by a large amount of liquid outflow upon entering and leaving the plating treatment bath in a horizontal direction. 
Sudo further teaches a horizontal transfer mechanism (see e.g. Fig. 2, transfer machine 3) configured to load and unload the workpiece into and out of the treatment bath and the ebb and flow baths in a horizontal direction (see e.g. Figs. 1 and 2, workpieces 15 loaded on the right side and unloaded on the left side of the tank and path boxes via gates 16, as shown below).This horizontal transfer mechanism allows for the workpiece to be moved between the baths without having to be lifted up out of the baths (see e.g. Fig.2, continuous horizontal transfer of the workpieces between the treatment bath and the path boxes, indicated by movement arrows as shown below; Paragraph 0006, lines 1-2, and Paragraph 0008), which can cause oxidation on the treated surface due to exposure to air (see e.g. Paragraph 0002, lines 2-3).

    PNG
    media_image1.png
    325
    617
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    357
    598
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plating apparatus taught by Saito in view of He, Hanson, Keigler ‘366, Burkhart and Sudo to further comprise the horizontal transfer mechanism taught by Sudo in order to prevent oxidation of the workpiece due to exposure to air when it is lifted up and down.
Regarding claim 12, Saito in view of He, Hanson, Keigler ‘366, Burkhart and Sudo teaches a plurality of the plating baths and a plurality of the ebb and flow baths being arranged side by side in the horizontal direction (see e.g. Keigler ‘366 Col. 5, lines 41-43, and Col. 6, lines 43-46, the modules can form a “dual wafer processing system” with adjacent frameworks of the transport system and process modules), wherein the horizontal transfer mechanism is connected to a second conveying mechanism configured to convey the workpiece holding jig into a loading and unloading position with respect to each of the plating baths (see e.g. Keigler ‘366 Col. 5, lines 44-46).
Claim(s) 13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of He, Hanson, Keigler ‘366, Burkhart and Sudo, as applied to claims 11 and 12 above, and further in view of Keigler ‘899.
Regarding claims 13 and 17, Saito in view of He, Hanson, Keigler ‘366, Burkhart and Sudo teaches all the elements of the apparatus of claims 11 and 12 as stated above. Saito in view of He, Hanson, Keigler ‘366 and Burkhart further teaches the transfer mechanism being adapted to load and unload the workpiece holding jig holding the workpiece in an upright position into and from the plating bath (see e.g. Keigler ‘366 Fig. 1; Col. 6, lines 50-51).
Saito in view of He, Hanson, Keigler ‘366, Burkhart and Sudo does not explicitly teach the main body of the frame body having a rectangular shape, instead exemplifying a circular shape (see e.g. Saito Fig. 3, ring shaped clamper 3; Col. 5, lines 56-57), but does teach that the shape can be changed (see e.g. Saito Col. 17, lines 7-10).
Keigler ‘899 teaches an apparatus for fluid sealing and electrical contacting of a workpiece during electrodeposition (see e.g. Abstract) comprising a frame body which may be rectangular instead of circular, to allow for processing of rectangular workpieces (see e.g. Col. 4, lines 49-57).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the main body of the frame body of Saito in view of He, Hanson, Keigler ‘366, Burkhart and Sudo to be rectangular as taught by Keigler ‘899 to allow for processing of rectangular workpieces.
Saito in view of He, Hanson, Keigler ‘366, Burkhart and Sudo, as combined above, does not explicitly teach the workpiece holding jig including an upper guide bar extending along an upper side of the main body and a lower guide bar extending along a lower side of the main body, and the plating bath and the ebb and flow bath each including an upper guide rail configured to guide the upper guide bar and a lower guide rail configured to guide the lower guide bar. 
Keigler ‘366 does however teach guide strips being provided along on one or more of the edges of the workpiece holder to align the workpiece (see e.g. Keigler ‘366 Col. 7, lines 14-17), the guide strips being configured to insert into guide grooves on two opposing sides of the processing bath (see e.g. Keigler ‘366 Col. 12, lines 9-12). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the workpiece holding jig taught by Saito in view of He, Hanson, Keigler ‘366, Burkhart and Sudo to comprise upper and lower guide strips to meet upper and lower guide grooves of the baths in order to align the workpiece during horizontal transfer through the baths. 
Claim(s) 3, 18-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of Miyamoto et al. (U.S. 2018/0155847), hereinafter Miyamoto, and Burkhart.
Regarding claim 3, Saito teaches a workpiece holding jig for a workpiece having a plate shape (see e.g. Fig. 1, electroplating apparatus 1 holding substrate 10; Col. 5, lines 1-5), the workpiece being an object to be electroplated (see e.g. Col. 6, lines 60-63), the workpiece holding jig comprising a back panel (see e.g. Fig. 1, cathode base 2); and a frame body (see e.g. Fig. 1, clamper 3), wherein the workpiece is held between the back panel and the frame body (see e.g. Col. 5, lines 1-3), the frame body is configured to be attached to the pack panel to hold a peripheral portion of the workpiece between the frame body and the back panel (see e.g. Col. 5, lines 3-5), the frame body includes a main body having an annular shape (see e.g. Fig. 3, ringshaped clamper 3; Col. 5, lines 56-57), a contact member in electrical contact with the peripheral portion of the workpiece (see e.g. Figs. 1-2, contact ring C; Col. 4, line 66-Col. 6, line 1, and Col. 6, lines 31-32), the frame body is adapted to form a sealed space enclosed by the peripheral portion of the workpiece and surfaces of the back panel and main body in a state where the contact member is in contact with the peripheral portion of the workpiece (see e.g. Figs. 1-2, gap D enclosed by cathode base 2, clamper 3, and peripheral edge portion 10a of the substrate; Col. 5, lines 9-14), the frame body includes a fluid inlet through which a fluid is injected into the sealed space (see e.g. Figs 1-2, feed conduit 5; Col. 5, lines 9-12, 29-31 and 52-55), the back panel includes a raised portion that fits into a rear opening of the main body of the frame body (see e.g. Fig. 1, raised secondary base 22 fitting into opening of clamper 3; Col. 5, lines 26-29), and a recessed portion into which the workpiece is formed on an end surface of the raised portion (see e.g. Fig. 1, substrate 10 disposed inward of upstanding peripheral wall 22a; Col. 5, lines 36-38).
Saito does not teach a wire provided continuously in an annular direction of the main body, the contact member being provided along the wire, electrically connected to the wire and fixed to the wire by bolts from the back panel side in the frame body. 
Miyamoto teaches a substrate holder (see e.g. Abstract) comprising a front frame body and a back panel (see e.g. Figs. 2A-2C, substrate holder 1 comprising front plate 300 and back plate 400; Paragraph 0080, lines 1-2), wherein a wire is provided continuously in an annular direction of back surface of the main body of the frame body to provide electrical connection to electrical contacts which contact the wafer (see e.g. Fig. 17 and 21C, cables L1-L18, or generally cables L, supply external power to contacts 370 on back surface of front plate body 310; Paragraph 0115, line 1-2, Paragraph 0116, and Paragraph 0132, lines 14-19), the contacts being fixed to the wire by bolts from the back panel side in the frame body (see e.g. Fig. 21C, cable L, shown as L1, is fixed to the contact 370 by bolts or screws 511 from the back side of front plate body 310; Paragraph 0132, lines 7-14, and Paragraph 0147). This arrangement provides a simple configuration for establishing an electrical connection to the contacts and suppresses an increase in the size of the substrate holder (see e.g. Paragraph 0146, lines 1-6 and 13-17).
KSR Rationale D states that “applying a known technique to a known device (method, or product) ready for improvement to yield predictable results” may be obvious.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the jig of Saito to comprise a wire provided all around the ring with a contact member provided along the wire and bolted to the wire from the back panel side in the ring as taught by Miyamoto as a suitable simple configuration for establishing electrical connection to the contacts which also suppresses increases in the size of the substrate holder.
Saito in view of Miyamoto, as combined above, does not teach a seal member provided continuously in an annular direction of the main body and located on an inner side of the main body, surfaces of the seal member defining part of the enclosed sealed space.
Miyamoto further teaches an inner seal formed along a frame body of the holder and located on an inner side of the body with respect to a contact member (see e.g. Fig. 16, inner seal 361 mounted to back surface of front plate 300 provided inwards of contact 370; Paragraph 0110, and  Paragraph 0130, lines 4-6), the seal acting to prevent intrusion of plating solution to an end portion of the substrate where potential is provided from the contact member (see e.g. Paragraph 0110, lines 5-10)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the jig of Saito in view of Miyamoto to comprise an inner seal provided annularly along the main body and inward of the contact member as taught by Miyamoto to prevent plating solution from intruding into an end portion of the workpiece where it receives potential from the contact member.
Saito in view of Miyamoto does not teach the fluid injected into the fluid inlet being a liquid, instead teaching it being a pressurized gas (see e.g. Saito Col. 5, lines 9-12).
	Burkhart teaches an apparatus for supporting a substrate in an electrochemical plating system (see e.g. Abstract) comprising a ring which includes a fluid inlet for introducing a pressurized fluid into a sealed volume comprising electrical contacts at the peripheral portion of the substrate (see e.g. Fig. 1, fluid conduit 135 introducing pressurized fluid to annular volume between seal 131 and seal 132 comprising contact pins 154; Paragraph 0021, lines 1-12, and Paragraph 0033, lines 31-36), the pressurized fluid minimizing pressure differential across the ring seal and thereby minimizing or reversing plating solution leakage past the seal (see e.g. Paragraph 0034, lines 16-25), similar to the function of the pressurized gas in Saito (see e.g. Saito Col. 6, lines 63-67). The pressurized fluid may comprise a liquid such as deionized water, an electrolyte solution, an oxide removal solution or other solutions which can enable performance of in situ edge bead or exclusion zone removal processes or allow for cleaning of the contacts (see e.g. Paragraph 0022, lines 1-11, and Paragraph 0033, lines 15-18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pressurized fluid of Saito in view of Miyamoto to comprise a liquid solution such as those taught by Burkhart in order to enable performance of in situ edge bead or exclusion zone removal processes or allow for cleaning of the contacts while maintaining the benefit of the fluid pressurized seal.
Regarding claim 18, Saito in view of Miyamoto and Burkhart teaches an electroplating apparatus including the workpiece holding jig, the electroplating apparatus being configured to hold the workpiece with the workpiece holding jig and electroplate the workpiece thus held (see e.g. Saito Col. 6, lines 26-27, 35-39 and 60-63), the electroplating apparatus comprising a plating solution for electroplating the workpiece (see e.g. Saito Col. 6, lines 60-63), and the sealed space in the workpiece holding jig being filled with a liquid that contains no metal salt (see e.g. Paragraph 0006, lines 15-19, and Paragraph 0033, lines 13-15, fluid is a non-plating solution, i.e. not containing metal ions/salts).
Saito in view of Miyamoto and Burkhart does not explicitly teach the electroplating apparatus comprising a plating bath configured to hold the plating solution; and a transfer mechanism configured to load and unload the workpiece holding jig holding the workpiece into and from the plating bath. Saito does however teach the application of the plating solution, configuring of the anode, etc. being selected from those known (see e.g. Col. 6, lines 23-25), as well as the jig being part of a larger processing apparatus (see e.g. Col. 4, lines 63-65, and Col. 17, lines 43-49).
Miyamoto further teaches an electroplating apparatus in which a substrate holder is used (see e.g. Miyamoto Paragraph 0071, lines 1-3) comprising a plating bath containing a plating solution into which the substrate is immersed and electroplated (see e.g. Miyamoto Paragraph 0075, lines 1-6), and a substrate holder transporting device which transports the substrate holder to and from the plating bath (see e.g. Miyamoto Paragraphs 0076 and 0081), the plating bath also accommodating an anode (see e.g. Miyamoto Paragraph 0077, lines 16-18).
KSR Rationale A states that “combining prior art elements according to known methods to yield predictable results” may be obvious.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the jig of Saito in view of Miyamoto and Burkhart to be utilized within the electroplating processing apparatus of Miyamoto including a plating bath holding the plating solution and a transfer mechanism for loading and unloading the jig into and out of the plating bath as a known suitable processing apparatus configuration for electroplating.
Regarding claim 19, Saito in view of Miyamoto and Burkhart teaches the liquid being pure water, and the pure water being deionized water (see e.g. Burkhart Paragraph 0022, lines 1-3).
Regarding claim 21, Saito in view of Miyamoto and Burkhart, as combined above, does not explicitly teach the frame body or the back panel including an air vent for venting air in the sealed space. Saito does however teach pressurized fluid being provided to the sealed space by an inlet in the back panel (see e.g. Saito Col. 5, lines 9-12, 29-31 and 52-55).
Burkhart further teaches a vent provided in the ring introducing the pressurized fluid for allowing air or other gases to escape the sealed volume, allowing the volume to be filled without substantial pressure increase in the volume (see e.g. Burkhart Paragraph 0021, lines 15-27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the back panel of Saito in view of Miyamoto and Burkhart to comprise a vent for allowing air or other gases to escape the sealed space as taught by Burkhart to allow the space to be filled without substantial pressure increase.
Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of Miyamoto and Burkhart, as applied to claim 3 above, and further in view of Yoshioka et al. (U.S. 2005/0014386), hereinafter Yoshioka.
Regarding claim 14, Saito in view of Miyamoto and Burkhart teaches all the elements of the jig of claim 3 as stated above. Saito in view of Miyamoto and Burkhart further teaches the contact member being a comb-shaped contact member including a plurality of contact terminals arranged side by side (see e.g. Miyamoto Fig. 21A, comb shaped contacts 370 with side by side terminals extending on the inner ends), the contact terminals being configured to come into electrical contact with the peripheral portion of the workpiece (see e.g. Miyamoto Fig. 21C, ends of contacts 370 contacting peripheral portion of substrate S; Paragraph 0116, lines 1-3).
Saito in view of Miyamoto and Burkhart does not explicitly teach the contact terminals having a leaf spring shape.
Yoshioka teaches a susbtrate holder for a plating apparatus (see e.g. Abstract) comprising a leaf spring shaped electrical contact for supplying a substrate with electrical energy (see e.g. Paragraph 0053, lines 8-11), the lead spring shape allowing the electrical contact to contact the substrate through elastic force and thereby reduce poor electrical contact (see e.g. Paragraph 0054, lines 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the contact terminals of Saito in view of Miyamoto and Burkhart to have a leaf spring shape as taught by Yoshioka to allow the contact terminals to contact the substrate through elastic force and thereby reduce poor electrical contact.
Regarding claim 15, Saito in view of Miyamoto, Burkhart and Yoshioka further teaches the comb-shaped contact member being provided separately on the sides of the main body (see e.g. Miyamoto Fig. 21A, various separate comb shaped contacts 370). Saito in view of Miyamoto and Burkhart, as combined above, does not explicitly the main body of the frame body having a rectangular shape, instead exemplifying a circular shape (see e.g. Saito Fig. 3, ringshaped clamper 3; Col. 5, lines 56-57), but does teach that the shape can be changed (see e.g. Saito Col. 17, lines 7-10).
Miyamoto further teaches a front frame of a substrate holder having a rectangular shape useable with both rectangular and circular substrates depending on the shape of the opening (see e.g. Miyamoto Paragraph 0082).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the frame main body of Saito in view of Miyamoto, Burkhart and Yoshioka to have a rectangular shape as taught by Miyamoto as an alternate suitable substrate holder frame shape that is usable with both rectangular and circular substrates.
Response to Arguments
Applicant’s arguments, see page 10, filed 08/10/2022, with respect to the rejection(s) of amended claim(s) 1 under 35 USC 103 over Keigler ‘366 in view of Keigler ‘899, Hanson and He, particularly regarding the newly added limitations of a raised and recessed portion fitting the substrate, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Saito in view of He and Hanson.
Applicant’s arguments, see page 10, filed 08/10/2022, with respect to the rejection(s) of claim(s) 3 under 35 USC 103 over Keigler ‘366 in view of Miyamoto, particularly regarding the newly added limitations of a raised and recessed portion fitting the substrate, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Saito in view of Miyamoto and Burkhart.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOFOLUWASO S JEBUTU whose telephone number is (571)272-1919. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S.J./Examiner, Art Unit 1795                                                                                                                                                                                                        
/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795